Title: To James Madison from Frederick Jacob Wichelhausen, 2 July 1802 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


2 July 1802, Bremen. “My last respects waited on you the 6th. Janr: last. … Inclosed I now do myself the honor, of transmitting you again the semi-annual List of american arrivals at this port, the number of which you will observe is very inconsiderable, the commercial adventures from the United States to this place having greatly decreased since the event of peace.”
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 1 p. Enclosure not found.



   
   Wichelhausen probably referred to his dispatch of 25 Jan. 1802, in which he enclosed his report of American shipping for the second half of 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:421).



   
   A full transcription of this document has been added to the digital edition.

